
	
		I
		112th CONGRESS
		1st Session
		H. R. 1720
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2011
			Mr. Owens (for
			 himself and Mr. Welch) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To improve the H–2A agricultural worker program for use
		  by dairy workers, sheepherders, and goat herders, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 H–2A Improvement
			 Act.
		2.Nonimmigrant
			 status for dairy workers, sheepherders, and goat herdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting who is coming temporarily to the United States to perform
			 agricultural labor or services as a dairy worker, sheepherder, or goat herder,
			 or after abandoning.
		3.Special rules for
			 aliens employed as dairy workers, sheepherders, or goat herdersSection 218 of the Immigration and
			 Nationality Act (8 U.S.C. 1188) is amended—
			(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively; and
			(2)by inserting after
			 subsection (g) the following:
				
					(h)Special rules
				for aliens employed as dairy workers, sheepherders, or goat herders
						(1)In
				generalNotwithstanding any other provision of this Act, an alien
				admitted as a nonimmigrant under section 101(a)(15)(H)(ii)(a) for employment as
				a dairy worker, sheepherder, or goat herder—
							(A)may be admitted
				for an initial period of 3 years; and
							(B)subject to
				paragraph (3)(E), may have such initial period of admission extended for an
				additional period of up to 3 years.
							(2)Exemption from
				temporary or seasonal requirementNot withstanding section
				101(a)(15)(H)(ii)(a), an employer filing a petition to employ H–2A workers in
				positions as dairy workers, sheepherders, or goat herders shall not be required
				to show that such positions are of a seasonal or temporary nature.
						(3)Adjustment to
				lawful permanent resident status
							(A)Eligible
				alienIn this paragraph, the term eligible alien
				means an alien who—
								(i)has H–2A worker
				status based on employment as a dairy worker, sheepherder, or goat
				herder;
								(ii)has maintained
				such status in the United States for not fewer than 33 of the preceding 36
				months; and
								(iii)is seeking to
				receive an immigrant visa under section 203(b)(3)(A)(iii).
								(B)Classification
				petitionA petition under section 204 for classification of an
				eligible alien under section 203(b)(3)(A)(iii) may be filed by—
								(i)the alien’s
				employer on behalf of the eligible alien; or
								(ii)the eligible
				alien.
								(C)No labor
				certification requiredNotwithstanding section 203(b)(3)(C), no
				determination under section 212(a)(5)(A) is required with respect to an
				immigrant visa under section 203(b)(3)(A)(iii) for an eligible alien.
							(D)Effect of
				petitionThe filing of a petition described in subparagraph (B)
				or an application for adjustment of status based on a petition described in
				subparagraph (B) shall not be a basis for denying—
								(i)another petition
				to employ H–2A workers;
								(ii)an extension of
				nonimmigrant status for a H–2A worker;
								(iii)admission of an
				alien as an H–2A worker;
								(iv)a
				request for a visa for an H–2A worker;
								(v)a
				request from an alien to modify the alien's immigration status to or from
				status as an H–2A worker; or
								(vi)a
				request made for an H–2A worker to extend such worker's stay in the United
				States.
								(E)Extension of
				stayThe Secretary of Homeland Security shall extend the stay of
				an eligible alien having a pending or approved petition described in
				subparagraph (B) in 1-year increments until a final determination is made on
				the alien’s eligibility for adjustment of status to that of an alien lawfully
				admitted for permanent residence.
							(F)ConstructionNothing
				in this paragraph may be construed to prevent an eligible alien from seeking
				adjustment of status in accordance with any other provision of
				law.
							.
			
